Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (TW 201641612, of record, English equivalent US 2018/0057690, ‘690 hereafter, is cited in this office action) in view of Yamamoto et al (US 2016/0018576, of record, ‘576 hereafter).
Regarding claims 1-13, ‘690 discloses a composition,  a film and a laminate made from the same ([0015]-[0059], Fig 1), comprising a coloring materials that allows transmission of infrared light and shields visible light ([0021], [0024]-[0033], [0071], [0072], [0312]); an infrared absorber including a cyanine compound, a dithiol metal complex  or a squarylium compound ([0079], [0174]-[0303]), having absorption maximum wavelength range of 800 to 1300 nm, which inherently shields light in a wavelength of 1000 to 1200, and also satisfying limitations as recited in the present claims 5 and 6 ([0022], [0035], [0076); and a curable compound (0042]). Wherein a ratio A/B of a minimum value A of an absorbance of the composition in a wavelength range of 400 to 830 nm to a maximum value B of an absorbance of the composition in a wavelength range of 1000 to 1300 nm is 4.5 or higher, and light transmittance satisfying limitations as recited in the present claims 8 and 10 ([0390], [0391]). ‘690 does not specifically set forth that the infrared absorber includes a material that shields light in a wavelength range of 1000 nm to 1200 nm, however, in the same field of endeavor, ‘576 discloses an infrared filter capable of cutting infrared light  in a long-wavelength up to 1200 nm (0012]-[0016]) formed from a composition comprising an  infrared absorber having a maximum absorbance in a wavelength range of 1000 to 1200 nm and ratio of Amax/A1400 satisfying instantly claimed range as in the present claim 3 (Fig 2, [0018], the absorbance at 1400 to 1500 nm should be less than 0.2 based upon the symmetric absorbance peak as shown), which naturally shields light in a wavelength range of 1000 to 1200 nm, but transmits light in the wavelength range higher than 1400 nm. In light of these teachings, one of ordinary skill in the art would have been motivated to add the infrared absorber as taught by ‘576, to modify the composition of ‘690, in order to render an infrared color filter having cut-off wavelength up to 1200 nm, when this cut-off wavelength is so desirable, which inherently renders the A/B ratio satisfying instantly claimed ranges. Regarding claims 11-113, ‘576 also discloses a solid image pickup device or an infrared sensor comprising the film formed from the composition ([0055]-[0058]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782